Name: Commission Regulation (EEC) No 2374/89 of 1 August 1989 on the supply of refined rape seed oil to non- governmental organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 225/16 Official Journal of the European Communities 3 . 8 . 89 COMMISSION REGULATION (EEC) No 2374/89 of 1 August 1989 on the supply of refined rape seed oil to non-governmental organizations (NGOs) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 3 March 1989 on the supply of food aid to NGOs, the Commission allocated to those organizations 100 tonnes of refined rape seed oil to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30; 12. 1986, p. 1 . 0 OJ No L 172, 20. 6. 1989, p. 1 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 3 . 8 . 89 Official Journal of the European Communities No L 225/ 17 ANNEX 1 . Operation No ('): 290/89 2. Programme : 1989 3. Recipient : Euronaid, PO box- 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Mozambique 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) fl ; see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA1 ) 8 . Total quantity : 100 tonnes net 9. Number of lots : one 10. Packaging and marking (*) : see list published in OJ No C 1216, 14. 8 . 1987, p. 3 (under III.B) :  in new bunged metal drums, coated inside with food-can varnish or having been subject to a proce ­ dure giving equivalent guarantees, of 200 kilograms net weight, fully filed and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof  the drums must carry the following wording : 'ACÃ ÃO N? 290/89 / OLEO VEGETAL / MOÃ AM ­ BIQUE / DWH / 92802 / BEIRA DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 3 . 10 . 1989 to 31 . 10 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (') : tendering 20. Date of expiry of the period allowed for submission of tenders : 22. 8 . 1989, not later than 12 noon. Tenders shall be valid until 12 midnight on 23. 8 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 5 . 9 . 1989, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 6. 9 . 1989 (b) period for making the goods available at the port of shipment : 17. 10 . 1989 to 14. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission o £ tenders (8) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles : telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 225/18 Official Journal of the European Communities 3. 8 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded; (4) Shipment to take place in 20-foot containers ; conditions FLC/LCL shipper's-count-load and stowage (els). The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (*) The supplier should send a duplicate of the original invoice to : MM De Keyzer 8c Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK. Rotterdam. (6) The successful tenderer shall give a health certificate to the beneficiaries' representative at the time of delivery. f) The successful tenderer shall give a certificate of origin to the beneficiaries' representative at the time of delivery. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex-, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 ( ®) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted.